Mr. Justice Voorhies and Mr. Justice Lea
concurring in this opinion, and Mr. Chief Justice Merrick concurring in the decree for separate reasons: It is, therefore, ordered and decreed that the judgment of the District Court be affirmed, with costs.
Merrick, C. J. However desirable the mature consideration of constitutional questions may be in ordinary cases, we have thought that on account of the important public interests which are suspended during this litiga-. tion, that the case ought to be disposed of at the earliest moment practicable.
It may be against common right that any person should be deprived, without fault on his part, and without being heard, of the office to which he has been elected. But so far as it concerns the address of the Legislature removing Mr. Sufty, it is probably in the same form it would have assumed if charges had been preferred against him, and he had, as is usual in other cases, been heard' upon the floor of the house. We are not therefore permitted to infer anything unconstitutional on account of the mere form of the proceeding. On the contrary, we are bound to presume that the proceedings are regular; for the members of the two houses are the sole judges of the regularity of the proceedings before them, except in those particulars only, which are prescribed by the Constitution, and we have no more right to question, the reasons or causes, or successive steps in their proceedings, than they would have to review the proceedings, orders and decrees of this court.
Neither do I consider that we have the right to determine whether the motives which have influenced the Legislature, are or are not sufficient to justify the address. The exclusive control of this matter has been, by the Constitution, vested in the Legislature, as to all offices not otherwise expressly provided for in that instrument.
The members of the two houses alone are the judges of the grounds and causes of the removal, and as this power has been confided by the people to their representatives, it would seem that they are responsible alone to the people for its'exercise or abuse.
But it is said that the Constitution commands the Legislature to provide by law for the trial, punishment and removal from office, by indictment or other*312wise, of all other officers, except the Governor, Lieutenant-Governor, Attorney General, Secretary of State, State Treasurer and the Judges of the Supreme and District Courts; and the Legislature having obeyed the injunction of the Constitution in this particular, are themselves obliged to follow the law which they have enacted.
The argument is conclusive, if Article eighty-nine of the Constitution applies to the same class of cases as Article ninety-seven. But I find Article eighty-nine under the title of Impeachments, and the provisions in it became important, because several offices were omitted from Article eighty-six, (providing for impeachments,) such as Auditor of State, Superintendent of Public Education, Commissioners of the Board of Public Works, Sheriffs, Recorders, Justices of the Peace, Notaries, &c. As these important officers were not required by the Constitution to be impeached before the Senate, it was left to the Legislature and made its duty to provide by law the manner in which they should be tried. I am therefore inclined to think that Article eighty-nine applies only to such offences committed by the inferior officers, as would, in the officers enumerated by Article eighty-six of the Constitution, give rise to an impeachment before the Senate. But when we compare Articles seventy-three ninety-seven and one hundred and thirty-three, with eighty-six and eighty-nine, wo find the former provide for another class of cases, (viz,) the removal of officers for causes not affording sufficient grounds for an impeachment. In the case of Judges, the cause must be stated in the address-and inserted in the journals of the Senate and House of Representatives. In all other cases, (the Governor alone excepted,) a bare majority of the members of both houses have the power to remove, and it does not appear to be important that the cause should be stated in the address or inserted in the journals of the House or Senate, with the exception of the Commissioners of the Board of Public Works, who, although subject to removal by a bare majority of the members elected, must have the causes of their removal inserted in the journals of the two houses.
The object of these provisions is doubtless to enable the Legislature to remove men from office who, from infirmities or other causes, have become incapable of discharging the duties of their office. Debates in Convention of 1845, p. 671.
The Constitution looks rather to the qualification of the incumbent than other grounds of removal, and an exercise of this power upon purely party considerations, would be as much an abuse of power as would be the like reasons for the judgments of this court. But should the members of the Legislature so far forget the duties imposed upon them by the Constitution and their office, as to be governed by such motives, 1 know of no power save public opinion and the ballot-box by which their acts are to be revised.
Again I do not consider the re-enactment of the statute of 1826 by the Legislature in 1855, a compliance with the injunctions of (he Constitution of 1852. Bullard & Curry Dig-., p. 470. This old statute, which has been re-enacted, provides the mode by which any one may lay before the Legislature the grounds for an impeachment or removal by address of any officer subject to impeachment before the Senate. But as Justices of the Peace cannot be impeached in this manner, the Legislature has not yet, in my opinion, obeyed the injunction required by Article eighty-nine, which was, without doubt, mandatory as to all officers not subject to impeachment before the Senate, under the Constitu*313tion. I do not-therefore think that the Act of 1855 excludes the other mode of pi'oceeding, even on the grounds urged by defendant’s counsel.
It has been admitted in argument that the address removing Mr. Sufty was voted upon considerations not at all personal to him; that it was not pretended that he had committed any act which was a ground of removal on his part.
On this state of facts, it is argued by defendant’s counsel, that it is against common right that a man should be deprived of his office without any fault on his part and without an opportunity of being heard in defence.
It is undoubtedly repugnant to all our notions of correct administration of justice, to deprive a citizen of the smallest right without a hearing, and much more to take from him an important office. But that is not the question before us : it is one of power. lias the Legislature the power to remove one of this class of officers without a hearing? As liable as such a power may be to abuse in the hands of mere partizans, I think it is -vested in the two houses as to all officers, except the Governor, the Judges and perhaps the Commissioners of the Board of Public Works.
An impeachment requires a process by which a party is brought to trial. And perhaps in those cases where the Constitution requires a cause to be assigned for removal, it pre-supposes a hearing upon that cause in order to ascertain whether it is real or imaginary.
But where it is not necessary, under the Constitution,! to assign any cause for the act, I am not prepared to say that any other mode of hearing is absolutely required than the usual channels of information upon which the orlmary legislation and action of the two houses are based.
The important questions presented by this case, although illustrated >/ masterly arguments on both sides, are not free from diffiulty, an.l it is not without hesitation that I arrive at the conclusion that "the )u Igment ol tne lower court should be affirmed.